DETAILED ACTION
This action is in reply to the submission filed on 10/11/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s amendments to claims 1, 13, and 16 are acknowledged.
Claims 1-3 and 6-20 are currently pending and have been examined under the effective filing date of 3/8/2016.
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2021 has been entered.
Response to Arguments
Applicant's arguments filed 10/11/2021 have been fully considered but they are not persuasive. The added limitations concerning the request data and encoding/decoding and matching data concern details common to rideshare .
Regarding page 9 of Applicant’s remarks, while Trivedi focuses on mobile point of sales, Sathe discloses a traditional stationary point of sale with a fixed address. (Sathe ¶0006; POS locations include, for example, parking services, transportation services, restaurants, retail stores, etc.) Examiner notes retail stores are stationary.  It would have been obvious to one of ordinary skill in the art at the time to use a stationary POS for requesting a service for hire because many retail establishments have stationary POS systems already established, and would benefit from the reduced costs of adding a transportation service to a pre-existing infrastructure.
Regarding page 10 of Applicant’s remarks, Examiner appreciates the relevant context that ¶¶0002 and 0003 of Applicant’s specification provides, and how it sheds light to the intended purpose of the claim language.  However, Examiner maintains that the ride for hire service as outlined in Trivedi as modified by the traditional point of sale system in Sathe fully discloses Applicant’s invention.  While Sathe teaches a camera on a payer device to capture payment codes, this teaching does not preclude Sathe from disclosing a stationary POS system or encoding and decoding payment data.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The particular claim language, decode the encoded data as the payment data, is not seen in the specification as the encoding step is.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claims 1, 6-10, 13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Trivedi et al. (Pub. No. US 2012/0239452 A1) in view of Sathe et al. (Pub. No. US 2012/0191553 A1.)
Regarding Claim 1, Trivedi discloses a point of sale (POS) device (Trivedi Fig. 1, Dispatch computers 102; ¶0054; payment module 210 may be hosted by a client device, such as 126 in FIG. 1) comprising:
(Trivedi Fig. 1, I/O Interfaces 108,) who is to receive a service, (Trivedi ¶0005; receive a service request from one or more customers) wherein the service comprises a transportation service for hire, (Tridedi ¶0015; multiple service requests from multiple customers can be matched to available resources, such as customers trying to travel to different locations by taxi, bus, and other public and/or private transit) from a payment device, (Trivedi ¶0015; Each of the customers operating a client device, such as a mobile phone, can be provided with a selectable list of resources to select from) (Trivedi ¶0054; customer 124A can utilize a mobile device or client device 126 to interact with the payment module 210.) wherein the requester data comprises payment information of the requester, (Trivedi ¶0007; receiving price data associated with the plurality of resources, providing at least one of the customers with a selectable list of resources and associated price data) wherein the requester data of the transportation service comprises at least the following: a service location, (Trivedi ¶0023, locations of the customer and multiple drivers… ¶0007; receiving a plurality of service requests from a respective plurality of customers, receiving location data associated with a plurality of resources,)  scheduling of the service of a service provider at the service location, (Trivedi ¶0058; the dispatch module 212 may take into account any number of factors including, but not limited to, the locations of a customer, such as 124A, and multiple vehicles 142A-142N; the estimated, predicted, or actual route of the vehicles 142A-142N; the current schedules of the vehicles 142A-142N and the customer 124A) details of a vehicle, details of a driver, (Trivedi ¶0052; One or more pattern matching algorithms may be applied to the example driver and/or vehicle data to classify changes in the data as safe or unsafe behavior, and rate the driver and/or vehicle using a safety score on a predefined scale) details of a manner to contact the service provider, and a projected cost for provisioning of the service; (Trivedi ¶0007; receiving price data associated with the plurality of resources, providing at least one of the customers with a selectable list of resources and associated price data)
a memory (Trivedi Fig. 1, Memory 104) to store the requester data; and 
a processor ( Trivedi Fig. 1, Processor 106) physically configured according to computer executable instructions to: 
encoding the requester data and the pre-assigned code as payment data; (Trivedi ¶0019; The memory 146 may also include one or more module(s) 158, which may include computer readable code or computer-executable instructions for carrying out one or more of the functions described herein)
communicating a service request for the service from the encoded data (Trivedi ¶0015, service requests) via the input output circuit (Trivedi ¶0054, connected credit card processing unit) to a receiving computing device to request the service (Trivedi ¶0024, request may be dispatched to a selected or otherwise designated driver using an in-vehicle driver console.)
receiving a selection of a service provider for providing the service at the service location after payment from the requester is authorized via the payment network. (Trivedi ¶0054; a payment module 210 can facilitate collecting payments from one or more customers, such as 124A-124N, when the customer makes a request using any of the above described processes… ¶0065; After customer selection of at least one resource, such as 143A, the dispatch module 212 can communicate with the driver interface module 208 as needed to notify the selected resource, such as 143A, of the respective service request from the customer 124A.)
and applying the physical stationary address as the service location for the requester to receive the service. (Trivedi ¶0040; request module 202 may request an intersecting street name, and the search and selection process can be repeated as needed until the start location is sufficiently identified)
While Trivedi discloses wherein a POS location is determined from the POS location data (Trivedi ¶0061; customer 124A may utilize a mobile device or client device, such as 126, with location services enabled to permit transmission of location information associated with the mobile device or client device 126.) and wherein the service comprises a transportation service for hire; and receiving a selection of a service provider for the service after payment from the requester is authorized via the payment network, (Trivedi ¶0065; dispatch module 212 can facilitate a marketplace where multiple service providers, such as drivers 143A-143N, can independently set or otherwise input respective prices for their services, such as transportation services, and a customer, such as 124A, can select from the prices depending on the customer's price preference.) Trivedi does not disclose a pre-assigned code representing and identifying POS location data, or communicating the pre-assigned code via a payment network en route to a receiving computing device to request the service, wherein the receiving computing device is configured to match the pre-assigned code to determine the physical stationary address for the POS device for delivery of the service.
Sathe discloses:
 a pre-assigned code representing and identifying POS location data, wherein a POS location is determined from a physical stationary address, (Sathe ¶0006; POS locations include, for example, parking services, transportation services, restaurants, retail stores, etc.) Examiner notes retail stores are stationary. wherein the POS is in communication with the payment device and separate from the payment device; (Sathe ¶0006; financial transactions such as those conducted at a point of sale (POS) location generally require the provision by the customer of a physical form of payment that typically includes cash, a check, or a transaction card such as a credit card, a debit card, or gift card.)
communicating the pre-assigned code via a payment network en route to a receiving computing device to request the service, (Sathe ¶0030; each payment location in the service location, payment information for that payment location may be associated with payment code information in a payment information database, and the payment code information may be provided to the seller for provision adjacent… ¶0033; distinct payment code information may include, for example, a distinct alphanumeric character string and/or other identifier known in the art that may be associated with payment information for each payment location in the payment information database.) wherein the receiving computing device is configured to match the pre-assigned code to determine a physical address for the POS device for delivery of the service, (Sathe; Upon retrieving the payment information, the payment information retrieval engine sends that payment information over the network to the payment application on the payer device 300. FIG. 7 includes illustrates the payer device 300 displaying (e.g., on the display 302), a payment information page 700 that includes the payment information associated with the payment code information sent in block 108 and received from the operator of the POS payment system in block 112. In the illustrated embodiment, the payment information page 700 includes a payment modifier 702, a payment total 704, a service location graphic 706, a payment location graphic 706a.) wherein the service comprises a transportation service for hire. (Sathe ¶0004; In some embodiments that include POS locations include, for example, parking services, transportation services)
While Sathe discloses the POS being used for transportation services, the method of location communications in Sathe can be combined with the transportation services as described in Trivedi. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Trivedi with Sathe in order to hide the location of the POS system (Sathe ¶0030,) thereby providing enhanced security features to the system. 
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Trivedi with the known technique of pre-assigned codes in Sathe because applying the known technique would have yielded predictable results and resulted in an improved system by allowing enhanced security features to the system.

Regarding Claim 6, Trivedi as modified by Sathe discloses the point of sale device of claim 1, further comprising communicating the requester data to the receiving computing device which routes the service request to a determined service provider selected from a plurality of service providers (Trivedi ¶0020, controller(s) 102 can be operable to send and receive information between the customers 124A-124N operating a respective client device or computer 126 and the transportation vehicles 142A-142N operating or otherwise equipped with a respective console computer 144.)

Regarding Claim 7, Trivedi as modified by Sathe discloses the point of sale device of claim 1, wherein the processor is further configured for: receiving a response from at least one service provider; displaying the response to the requester (Trivedi Fig. 6, multiple service providers, displaying selective options to requester.)

Regarding Claim 8, Trivedi as modified by Sathe discloses the point of sale device of claim 7, wherein the response further comprises a service delivery time (Trivedi Fig. 6, travel time.)

Regarding Claim 9, Trivedi as modified by Sathe discloses the point of sale device of claim 7, wherein the response comprises: a plurality of service providers (Trivedi ¶0015, selectable list of resources;) a price for each of the service providers (Trivedi Fig. 6, prices.)

Regarding Claim 10, Trivedi as modified by Sathe discloses the point of sale device of claim 7, wherein the processor is further configured to receive a selection of a service provider; communicate the selection to the receiving computing device wherein the receiving computing device notifies the winning service provider that the service is required (Trivedi ¶0065, After customer selection of at least one resource, such as 143A, the dispatch module 212 can communicate with the driver interface module 208 as needed to notify the selected resource, such as 143A, of the respective service request from the customer 124A) and notifies the non-winning service providers that the service is not required (Trivedi ¶0063, inform the vehicle of the request start location and any other request information or information associated with the customer 124A.)

Claim 13 is rejected on the same basis as claim 1 with the additional elements of:  

decode the encoded data as the payment data; (Trivedi ¶0054; a payment module 210 can facilitate collecting payments from one or more customers…¶0114; embodiments of the invention may provide for a computer program product, comprising a computer-usable medium having a computer-readable program code or program instructions embodied therein, said computer-readable program code adapted to be executed to implement one or more functions specified in the flow diagram block or blocks) Examiner notes encoding and decoding data such as payment information is necessary as a step for performing the functions of payment on a computer system.
analyze the requester data; (Trivedi ¶0069; the dispatch module 212 can determine at least one preference associated with one or more customers. Based at least in part on the at least one preference, the dispatch module 212 can prioritize at least one resource in the plurality of resources for selection by the one or more customers.)
analyze the pre-assigned code to determine the physical stationary address for the POS device for delivery of the service, (Trivedi ¶0031; Every time a location is entered by pressing keys on the touch tone keypad, these keys are searched in the list of names and the ones that match are identified in an order of priority determined in step 3…¶0033; For example, keys entered as "55287 266788464" match "KLAUS COMPUTING" exactly.)
and after payment from the requester is authorized via the payment network, determine which one service provider from a plurality of service providers to alert to the request for service (Trivedi ¶0095, analytics module 216 can analyze requests.) (Trivedi ¶0065; dispatch module 212 can facilitate a marketplace where multiple service providers, such as drivers 143A-143N, can independently set or otherwise input respective prices for their services, such as transportation services, and a customer, such as 124A, can select from the prices depending on the customer's price preference.) (Trivedi ¶0065; After customer selection of at least one resource, such as 143A, the dispatch module 212 can communicate with the driver interface module 208 as needed to notify the selected resource, such as 143A, of the respective service request from the customer 124A.)

Claim 16 is rejected on the same basis as claim 1, with the additional limitations of:

 receiving requester data from a requester, who is to receive a service, from a payment device; (Trivedi Fig. 1, I/O Interfaces 108,)
storing in a memory of the POS device the requester data and POS device location data; (Trivedi Fig. 1, Memory 104) (Data 114;)
determining the location from the POS device location; and (Trivedi ¶0061; customer 124A may utilize a mobile device or client device, such as 126, with location services enabled to permit transmission of location information associated with the mobile device or client device 126.)
receiving a selection of a service provider for the service after payment from the requester is authorized via the payment network. (Trivedi ¶0065; After customer selection of at least one resource, such as 143A, the dispatch module 212 can communicate with the driver interface module 208 as needed to notify the selected resource, such as 143A, of the respective service request from the customer 124A.)
and matching the pre-assigned code to determine the physical stationary address for the POS device for delivery of the service. (Trivedi ¶0031; Every time a location is entered by pressing keys on the touch tone keypad, these keys are searched in the list of names and the ones that match are identified in an order of priority determined in step 3…¶0033; For example, keys entered as "55287 266788464" match "KLAUS COMPUTING" exactly.)
Trivedi does not disclose communicating a service request for the service based on the requester data and the POS location data via a payment network en route to a receiving computing device to request the service, wherein the service comprises a transportation service for hire.
Sathe discloses communicating a service request for the service based on the requester data and the POS location data via a payment network en route to a receiving computing device to request the service, (Sathe ¶0030; each payment location in the service location, payment information for that payment location may be associated with payment code information in a payment information database, and the payment code information may be provided to the seller for provision adjacent.) wherein the service comprises a transportation service for hire. (Sathe ¶0004; In some embodiments that include POS locations include, for example, parking services, transportation services)
While Sathe discloses the POS being used for transportation services, the method of location communications in Sathe can be combined with the transportation services as described in Trivedi. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Trivedi with Sathe in (Sathe ¶0030,) thereby providing enhanced security features to the system. 
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Trivedi with the known technique of pre-assigned codes in Sathe because applying the known technique would have yielded predictable results and resulted in an improved system by allowing enhanced security features to the system.

Regarding Claim 17, Trivedi as modified by Sathe discloses the computerized method of claim 16, further comprising communicating the requester data to the receiving computing device which routes the service request to a determined service provider selected from a plurality of service providers.  (Trivedi ¶0020, controller(s) 102 can be operable to send and receive information between the customers 124A-124N operating a respective client device or computer 126 and the transportation vehicles 142A-142N operating or otherwise equipped with a respective console computer 144.)

Regarding Claim 18, Trivedi as modified by Sathe discloses the computerized method of claim 17, further comprising: receiving a response from at (Trivedi Fig. 6, multiple service providers, displaying selective options to requester.)

Regarding Claim 19, Trivedi as modified by Sathe discloses the computerized method of claim 18, further comprising: receiving a selection of a service provider; and communicating the selection to the receiving computing device wherein the receiving computing device notifies a winning service provider that the service is required and notifies non-winning service providers that the service is not required.  (Trivedi ¶0065, After customer selection of at least one resource, such as 143A, the dispatch module 212 can communicate with the driver interface module 208 as needed to notify the selected resource, such as 143A, of the respective service request from the customer 124A.) (Trivedi ¶0063, inform the vehicle of the request start location and any other request information or information associated with the customer 124A.)

Regarding Claim 20, Trivedi as modified by Sathe discloses the  computerized method of claim 16, wherein the POS location data comprises at least one of: Global Positioning System coordinates; a street address; a code that relates to a physical address; and a code that relates to a GPS coordinates. (Trivedi ¶0051, GPS capabilities;) (Trivedi ¶0044, contact address;) (Trivedi ¶0019, computer readable code.)

Claims 2, 3, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Trivedi et al. (Pub. No. US 2012/0239452 A1) in view of Sathe et al. (Pub. No. US 2012/0191552 A1,) and further in view of Colon et al. (Pub. No. US 2013/0159178 A1.)
Regarding Claim 2, Trivedi as modified by Sathe discloses the point of sale device of claim 1, but not wherein requestor data further comprises a personal account number.
Colon discloses wherein requestor data further comprises a personal account number (Colon ¶0059, account number 607A.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Colon with Trivedi and Sathe in order to enter data from payment accounts into a database not prone to human error (Colon ¶0004,) thereby facilitating a more accurate payment system.

Regarding Claim 3, Trivedi as modified by Sathe and Colon discloses the point of sale device of claim 2, wherein a personal account number comprises a short term account number from a token service (Colon ¶0064, payment token entry point 630 may provide a data token instead of the actual unloaded account number 607B for security purposes.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Colon with Trivedi and Sathe in order to enter data from payment accounts into a database not prone to human error (Colon ¶0004,) thereby facilitating a more accurate payment system.

Regarding Claim 11, Trivedi as modified by Sathe discloses the point of sale device of claim 2, further comprising: communicating the payment data to an authorization server; receiving an authorization message from the authorization server; if the authorization is approved, communicating the payment data to the service provider and the requester; if the authorization is not approved, communicating the not approval to the service provider and to the requester (Colon ¶0062, authorization code 615A that is transmitted over the communications network 622 the payment processing point 625.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Colon with Trivedi and Sathe in order to enter data from payment accounts into a database not prone to human error (Colon ¶0004,) thereby facilitating a more accurate payment system.

Regarding Claim 14, Trivedi as modified by Sathe discloses the point of sale control system of claim 13, wherein a personal account number comprises a short (Colon ¶0062, generate an authorization code 615A.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Colon with Trivedi and Sathe in order to enter data from payment accounts into a database not prone to human error (Colon ¶0004,) thereby facilitating a more accurate payment system.

Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Trivedi et al. (Pub. No. US 2012/0239452 A1) in view of Sathe et al. (Pub. No. US 2012/0191552 A1,) and further in view of Camp et al. (Pub. No. US 2011/0301985 A1.)
Regarding Claim 12, Trivedi as modified by Sathe discloses the point of sale device of claim 1 further comprising computer executable instructions that physically configure the processor to: display a plurality of service classes; receive a selection of a selected service class; communicate the selected service class to the receiving computing device; determining appropriate service providers that are capable of providing the selected service class; receiving responses from the appropriate service providers; and displaying the responses to the requester (Camp ¶0028, a class or rating of the candidate respondent 132, based on reputation and/or level/quality of service.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Camp with Trivedi and Sathe in order to provide a user with multiple classes of service (Camp ¶0028,) thereby providing more options to users.

Regarding Claim 15, Trivedi as modified by Sathe discloses the  point of sale control system of claim 13, further comprising computer executable instructions that physically configure the processor in the point of sale device to: display a plurality of service classes; receive a selection of a selected service class; communicate the selected service class to the receiving computing device; determining appropriate service providers that are capable of providing the selected service class; receiving responses from the appropriate service providers; and displaying the responses to the requester (Camp ¶0028, service 120 implements a pairing process upon receipt of the request 112.  The service 120 performs the pairing process by (i) using the one or more criteria to select a first candidate respondent; (ii) sending an invitation 114 to the first candidate, and giving the first candidate a short duration to accept the invitation; (iii) if the first candidate respondent declines or fails to accept the invitation, selecting a second candidate respondent using the one or more criteria; (iv) sending the invitation 114 to the second candidate, and giving the second candidate a short duration to accept.  The pairing process may be repeated (n times) until a respondent 130 from the candidate pool 132 communicates back an acceptance 115 to the invitation 114.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Camp with Trivedi and Sathe in order to provide a user with multiple classes of service (Camp ¶0028,) thereby providing more options to users.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, this action is made final.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Grassadonia et al. (Patent No. US 10,049,349 B1) discloses, “Accessing a local data -store or directly from the memory associated with the secondary device 104. Examples of transaction identifier information include time at which the transaction occurred, the location of the merchant's store.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Tutor, whose telephone number is 571-.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached at 571-270-3923.  The fax number for the organization where this application or proceeding is assigned is 571-273-5266.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free.) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/ANT/          Examiner, Art Unit 3687                                                                                                                                                                                            
	
	
	/SANGEETA BAHL/          Primary Examiner, Art Unit 3629